Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 5/5/2022.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.
Amendments made to the claims and Applicant's remarks have been entered and considered.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claims 14-15 and 17-25 are pending and are presented for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et a (US 20070052310 A1) in view of Tuckey (US 4447192 A).   
As for claim 14, Sakai discloses a fuel pump (Figs. 1, 5) [0027-, 0047-] comprising: 
an electric motor (13), the electric motor having a rotor (60) and a stator (40, a stationary element) that surrounds the rotor; 
a pump stage (12, in narrow, 34); 
a motor housing (72 as integrated, axially upper and lower parts in the drawing) within which motor housing the electric motor is arranged, the motor housing having a motor housing edge (at lower of 50); 
a pump housing (30) within which pump housing is arranged, at least in part, the pump housing having a pump housing edge (at upper of 30); connection lines (56) leading to the electric motor;  
a sheet-metal casing (22) [0028, 0059 -] engaging behind the motor housing edge (see at upper of 22) and behind the pump housing edge (see at lower of 22); and 
rolled portions (at upper and lower of 22), by which the sheet metal casing preloads the motor housing edge and the pump housing edge toward one another (obvious as a result of rolled portions and “press-forming, inserted”) [0059-0060] via an axially interveninq radially extending portion (32) of the pump stage (see note below for examiner’s interpretation), -2- LEGAL\56471007\1
wherein the motor housing is configured and arranged to hold the stator of the electric motor (obvious as a result of “integrally molded”) [0031, 0066], the motor housing having a portion (72) made of plastic that holds the stator [0031, 0066], and 
wherein, as viewed from the stator (Figs. 1, 5), the motor housing edge (at lower of 72) for the sheet-metal casing is arranged on a side facing toward the pump housing, and 
wherein the stator comprises connection contacts (inherent to have “Each of the coils 54 electrically connects with each of terminals 56 on the side of an end cover 448) [0029, 0063], the connection contacts being: 
(a) configured to produce a conductive connection of the fuel pump to the connection lines (56), and 
(b) arranged so as to be sealingly enclosed by the plastic portion (72) of the motor housing (at least partially).  
Note that, “an axially interveninq radially extending portion of the pump stage” is not clearly pointed out in drawing.  Examiner interpreted that the said axially interveninq radially extending portion of the pump stage is radial protrusion of 111 in the Fig. 5.  The element 111 is a housing component surrounding pump impeller together with said pump housing 116 (Fig. 5).  
Sakai is silent to describe a fuel pump further comprising: a sealing ring, configured as a round cord ring, with radial sealing action arranged between the pump housing and the sheet-metal casing and axially spaced apart from both rolled portions. 
Note that use of O-ring for sealing is well-known in the art.  Refer International search report from EP in IDS, and see Tuckey (US 5013221 A) cited previously.  
As another related reference, Tuckey (US 4447192 A) discloses a fuel pump, further comprising a sealing ring (O-ring 102, Fig. 1), configured as a round cord ring (O-ring), with radial sealing action arranged (as arranged radially and circumferentially, and resilient compression) between the pump housing (20, 22, 24) and the sheet-metal casing (30) and axially spaced apart from both rolled portions (32). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings for reliable sealing.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et a (US 20070052310 A1) in view of Tuckey (US 4447192 A), and Nagata et al (DE 102005015014 A1, IDS, see US 20050220641 A1 for English).   
As for claim 15, Sakai in view of Tuckey failed to teach the fuel pump as claimed in claim 14 wherein a height of the sheet-metal casing is at most 50% of a sum of heights of the pump housing and of the motor housing. 
Nagata discloses and shows (Fig. 1) a fuel pump, wherein a height of the sheet-metal casing (1016) is clearly at most 50% of a sum of heights of the pump housing and of the motor housing.  Since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichmena, 168 USPQ 177, 179, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as claimed by making as shown for lower height. 

Claims 17-25 are rejected under 35 U.S.C. 103 as being unpatentable Sakai et a (US 20070052310 A1) in view of Tuckey (US 4447192 A), and MASARU et al (JP 5338733 B2 = JP2011117434 A, IDS).   
As for claim 17, Sakai in view of Tuckey teaches the fuel pump as claimed in claim 14, but failed to teach wherein the connection lines are led radially into the plastic portion of the motor housing.  It is because that Sakai teaches electrical connection lines (terminals 444 in connector shown in Fig. 6) led into axially.   
	MASARU discloses a fuel pump comprising connection lines (11b1) leading to the electric motor that are led radially into the motor housing.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings to provide fuel supply equipment capable of surely supplying electric power to a motor part without necessity of preparing various kinds of flange parts with respect to displacement of a vehicle.  It has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  

As for claim 18, Sakai in view of Tuckey and MASARU teaches the fuel pump as claimed in claim 17, wherein MASARU teaches the plastic portion of the motor housing has a connector piece (11a) for a fuel line (11d, Fig. 1).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings to provide fuel supply equipment capable of surely supplying electric power to a motor part without necessity of preparing various kinds of flange parts with respect to displacement of a vehicle. 
As for claim 19, Sakai in view of Tuckey and MASARU teaches the fuel pump as claimed in claim 18, wherein MASARU teaches the connector piece (11a) is led away from the motor housing radially.
As for claim 20, Sakai in view of Tuckey and MASARU teaches the fuel pump as claimed in claim 19, wherein MASARU teaches the connector piece (11a) is arranged at an axial height of the stator (8).  
As for claim 21, Sakai in view of Tuckey and MASARU teaches the fuel pump as claimed in claim 20, wherein MASARU teaches further comprising a cover (see markup below), that leads to the connector piece (11a) of a fuel-conducting channel (fuel flow lines including 11d), and that (cover) is sealed off on the plastic portion (resin molded) of the motor housing (10).  The cover (markup below) is obvious to be a separated part from the motor housing since hatched marking is opposite directions which is common method of illustration in the art. 

    PNG
    media_image1.png
    219
    604
    media_image1.png
    Greyscale

As for claim 22, Sakai in view of Tuckey and MASARU teaches the fuel pump as claimed in claim 21, wherein MASARU teaches a portion (see markup in CL 21) of the fuel-conducting channel (11d) is led, parallel to an axis of the rotor, from the end averted from the pump housing into the motor housing (Fig. 1).
As for claim 23, Sakai in view of Tuckey and MASARU teaches the fuel pump as claimed in claim 22, wherein Sakai teaches (Fig. 6) the rotor (455) of the electric motor is mounted with a first end on the pump housing (420, 422) and with a second end in the plastic portion (448) of the motor housing.  
As for claim 24, Sakai in view of Tuckey and MASARU teaches the fuel pump as claimed in claim 23, wherein Sakai teaches (Figs. 1, 6) the plastic portion (resin) of the motor housing (446, 448) that holds the stator has an open side (central bore), facing the pump housing, into which the rotor is insertable.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings for practically workable.  
As for claim 25, Sakai in view of Tuckey and MASARU teaches the fuel pump as claimed in claim 24, wherein Sakai teaches (Figs. 1, 6) the plastic portion (resin) of the motor housing has support arms (portions for bearings) configured and arranged to support a bearing arrangement (426) of the rotor, and wherein the fuel-conducting channel leads through between the support arms (see Figs. 1, 6 for fuel outlet 474).   

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5013222 A is additional prior art for use of seal ring (62, Fig. 1), similar to the cited prior art, Tuckey (US 4447192 A). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834